Citation Nr: 1450580	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 2012 for the grant of service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure and diabetes mellitus, type II, to include medications prescribed therefor. 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to November 1968.  He served in the Republic of Vietnam (RVN) from October 12, 1966 to October 11, 1967. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2012 rating decisions by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  By these rating actions, the RO denied the Veteran's claims for service connection for bilateral hearing loss and skin disabilities, to include as secondary to herbicide exposure and diabetes mellitus, to include medications prescribed therefor (skin disability).  The Veteran appealed these rating actions to the Board. 

This appeal also stems from an August 2012 rating action issued by the above RO.  By that rating action, the RO awarded service connection for diabetes mellitus, type II; an initial 10 percent disability rating was assigned, effective April 18, 2012.  The Veteran appealed the effective date of April 18, 2012 assigned to this disability to the Board. 

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at the above RO.  A copy of the hearing transcript has been uploaded to his Virtual VA electronic claims file.

Also developed for appellate consideration was the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  By a March 2013 rating action, the RO granted service connection for PTSD with depression; a 50 percent evaluation was assigned, effective May 25, 2001--the date VA received the Veteran's initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Thus, the only issues remaining for appellate consideration are those listed on the title page.

The issue of entitlement to service connection for a skin disability, to include as due to Agent Orange exposure and diabetes mellitus, to include medications prescribed therefor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  On May 25, 2011, VA received the Veteran's initial claim for compensation for diabetes mellitus, type II. 

2.  April 18, 2012, the date of a VA treatment report containing a diagnosis of diabetes mellitus, type II, is the earliest date on which it is factually ascertainable that the Veteran's entitlement to direct service connection for this disability arose.

3.  The Veteran's diabetes mellitus, type II, is first shown to be present on April 18, 2012, and was not manifested as of May 8, 2001, the effective date for the addition of diabetes mellitus, type II, to the list of diseases presumed to be related to herbicide exposure in the Republic of Vietnam.

4.  Bilateral hearing loss was not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking it to an incident of service origin, to include acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 18, 2012 for the award of service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2014).

2.  A bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014). VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1) .

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's claim of entitlement to an earlier effective date for the award of service connection for diabetes mellitus, type II, it arose from a disagreement with the effective date assigned following the grant of service connection. As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

Concerning the Veteran's claim for service connection for a bilateral hearing loss disability, the RO notified the Veteran of the evidence needed to substantiate this claim in a June 2011 pre-adjudication letter.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims by the above-cited letter. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA met its duty to assist in this case by obtaining the Veteran's service treatment and personnel records, VA medical records and other relevant records, to include those from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c). 

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations of the Veteran.  VA provided an examination for diabetes mellitus and audiometric evaluation in July 2011.  (See July 2011 VA diabetes mellitus and audio examination reports).  Copies of these examination reports have been associated with the claims files.  The July 2011 VA examiners interviewed the Veteran and conducted an examination, recorded clinical findings, and documented the Veteran's subjective complaints.  In September 2011, a VA physician provided a supplemental opinion as to the etiology of the Veteran's bilateral hearing loss disability.  (See September 2011 VA report).  In the September 2011 opinion, the VA examiner supported his unfavorable opinion with references to medical studies issued by the Institute of Medicine (IOM).  The Board finds the above-cited VA July 2011 VA diabetes mellitus examination report and September 2011 VA examiner's opinion adequate upon which to evaluate the Veteran's earlier effective date and service connection claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, in April 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the above-cited hearing, the undersigned Veterans Law Judge identified two (2) of the current (then) issues on appeal as entitlement to an effective date earlier than April 18, 2012 for the award of service connection for diabetes mellitus, type II and entitlement to service connection for a bilateral hearing loss disability.  (Transcript (T.) at page (pg.) 3)).  Information was solicited regarding the onset, and post-service history and treatment for his diabetes mellitus and hearing loss. (T. at pages (pgs.) 8-9, 12)).  It was also discussed whether there were any outstanding medical records available demonstrating an earlier diagnosis of these disabilities.  (T. at pgs. 8-9, 14)).  Therefore, not only were the above-cited issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claims" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the above-referenced earlier effective date and service connection claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the above-cited earlier effective date and service connection claims based on the current record.

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the earlier effective date and service connection claims decided in the decision below.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  In fact, during the April 2014 hearing before the undersigned, the Veteran testified that there were not outstanding treatment records relevant to this claim for service connection for bilateral hearing loss.  (T. at pg. 14).  Thus, VA satisfied its duties to notify and assist the Veteran with his claims for an earlier effective date for his service-connected diabetes mellitus, type II, and entitlement to service connection for a bilateral hearing loss disability.  As such, appellate review may proceed without prejudice to the Veteran.

II Analysis

a) Earlier Effective Date Claim

The Veteran seeks an effective date earlier than April 18, 2012 for the award of service connection for diabetes mellitus.  He maintains that he was told that he had diabetes, type II, after he was in the chemical dependency program on March 29, 2011 at a local VA treatment facility.  (See July 2011 VA Diabetes Mellitus examination report). 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release. Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2)(i).

Clinical diabetes is diagnosed when fasting plasma glucose (FPG) is greater than or equal to 126 mg/dL on at least two occasions; or, when there is a single HbA1c reading of greater than or equal to 6.5 percent confirmed with a FPG greater than or equal to 126 mg/dL; or, where there is HbA1c reading of greater than or equal to 7 percent on two occasions using a clinical laboratory methodology standardized to the National Glycohemoglobin Standardization Program (NGSP) not a Point of Care; or , where the patient exhibits symptoms of hyperglycemia, and a random glucose is greater than or equal to 200 mg/dL on two occasions.  See VA/DoD Clinical Practice Guideline for the Management of Diabetes Mellitus, Version 4.0, Module D (2010).

 In this case, the Board finds that the preponderance of the evidence of record is against an effective date earlier than April 28, 2012 for the award of service connection for diabetes mellitus, type II, under 38 C.F.R. § 3.400.  The Veteran's claim for service connection for diabetes mellitus, type II, was received by VA on  May 25, 2011.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA on May 25, 2011).  The record is entirely negative for evidence of a claim for service connection, either formal or informal, prior to that date.  The Veteran does not contend otherwise. 

The relevant clinical evidence objectively demonstrates that the Veteran was diagnosed as having diabetes mellitus on April 28, 2012.  (See VA treatment report, dated April 18, 2012, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file on August 29, 2012, at pg. 2).  A Report of General Information, dated in August 2012, reflects that a VA Physician's Assistant indicated that a glucose test peformed on April 18, 2012 was a fasting glucose reading.  (See VA Form 21-0820, Report of General Information, dated in August 2012).  While the evidence of record reflects that the Veteran had two (2) fasting plasma glucose (FPG) tests of 126 or greater in March and May 2011 (129 and 128, respectively), a July 2011 VA examiner specifically concluded that there was no clinical documentation that they were fasting sugars.  This same examination report also reflects that the Veteran's Hemoglobin A1c readings in January 2010 and March and May 2011 were not above 6.5. (See July 2011 VA Diabetes Mellitus examination report, at pg. 2.)  These findings are consistent with May and November 2011 VA clinicians' conclusions that the Veteran did not have diabetes mellitus.  (See May and November 2011 VA treatment reports, received and uploaded to the Veteran's VBMS file on August 29, 2012 at pg. 2).  Therefore, the Board finds that the earliest factually ascertainable date on which the Veteran's actual entitlement to VA compensation for diabetes mellitus arose is April 18, 2012. As the date that his entitlement arose is later than the date of his claim (May 25, 2011), it is the proper effective date to assign for the award of direct service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) 

In this case, service connection for diabetes mellitus, type II, was granted on a presumptive basis as a disease associated with herbicide exposure. 38 C.F.R. §§ 3.307, 3.309(e) (2013) (if a veteran was exposed to a herbicide agent during active military, naval, or air service, Type II diabetes shall be service-connected even though there is no record of such disease during service).  The National Personnel Records Center established that the Veteran served in Vietnam from October 12, 1966 to October 11, 1967.  The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  The Veteran's claim was received on May 25, 2011, several years before the onset of diabetes mellitus, type II. Thus, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 is the currently assigned date of April 18, 2012.

The Board also considered if an earlier effective date is warranted for diabetes mellitus, type II, under the provisions pertaining to awards of service connection based on the United States District Court for the Northern District of California (District Court) decision in Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  In that decision, the District Court invalidated the regulation, then in effect, for adjudicating claims based on Agent Orange exposure and also voided all benefit denials that had been made under that section of the regulation.  Id.  Following the Nehmer decision, VA regulations were revised in May 2001 to include diabetes mellitus, type II, in the list of diseases to which the presumption of service connection applies for veterans who were exposed to Agent Orange while in service.  38 C.F.R. § 3.309(e). 

The Nehmer case also included certain stipulations which were agreed to by VA and are now incorporated in 38 C.F.R. § 3.816 (2014).  Section (c) of this regulation addresses the proper effective date for disability compensation awarded under the Nehmer decision.  However, review of the record established that the effective date provisions of 38 C.F.R. § 3.816 do not apply to the current claim before the Board. The Veteran was not denied compensation for diabetes mellitus, type II, between September 25, 1985, and May 3, 1989; the Veteran's claim for service connection was not pending before VA on May 3, 1989, nor was it received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus (May 8, 2001); and the Veteran's claim was not received within one year from the date of his separation from service.  When none of the requirements of 38 C.F.R. § 3.816 are met, which is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 (2014) and 3.400. 38 C.F.R. § 3.816(c)(4).

The Board has already determined that an earlier effective date is not warranted under 38 C.F.R. § 3.400.  Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.  Under this regulation, if a claim is reviewed at the veteran's request more than one year after the effective date of a liberalizing change in the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  Diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure on May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  As noted above, the Veteran's claim for service connection was received on May 25, 2011, more than one year after VA added diabetes mellitus to the list of presumptive diseases on May 8, 2001. Therefore, in order to obtain an earlier effective date for the award of service connection under 38 C.F.R. § 3.114, the record must establish that the Veteran's diabetes mellitus met the criteria for an award of service connection for diabetes mellitus on May 8, 2001, the effective date of the liberalizing law. 

As discussed above, the record establishes that the Veteran's diabetes mellitus, type II, was first clinically shown on April 18, 2012.  Therefore, the Veteran did not meet the criteria for an award of service connection on May 8, 2001 and an earlier effective date is not warranted under 38 C.F.R. § 3.114. 

As explained above, the law does not support the assignment of an effective date prior to May 25, 2001 for diabetes mellitus, type II.  Thus, the Board finds that the effective date for the grant of service connection for diabetes mellitus, type II, is no earlier than the currently assigned date of April 18, 2012.  Accordingly, the claim for an earlier effective date for the award of service connection for diabetes mellitus, type II, is denied.

b) Service Connection Claim-Hearing Loss 

After a discussion of the general laws and regulations pertaining to service connection claims, the Board will adjudicate the claim for service connection for a bilateral hearing loss disability.

Service Connection-general criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include organic diseases of the nervous system (e.g., sensorineural hearing loss), a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the tenets of 3.303(b) are applicable to the claim for service connection for a bilateral hearing loss disability. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing Loss-criteria

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385)).

The Veteran seeks service connection for a bilateral hearing loss disability.  He contends, in part, that he has a bilateral hearing loss disability that is the result of acoustic trauma from having worked as a medic/ambulance orderly alongside helicopters during military service.  (See VA Audio examination reports, dated in July and September 2011). 

The Board will deny the claim for service connection for a bilateral hearing loss disability because the preponderance of the evidence of record is against a nexus to military service.

A July 2011 VA audiometric examination reflects that the Veteran has a bilateral hearing loss disability for VA compensation purposes in accordance with 38 C.F.R. § 3.385 (2014).  (See July 2011 VA audiometric examination report reflecting that the Veteran had 26 decibels or more at 500 (30), 1000 (35) and 4000 (35) Hertz (Hz) in the right ear and 40 at 3000 Hz in the left ear)).  Thus, Shedden element number one (1), evidence of a current disability has been met. 

Regarding Shedden element number two (2), evidence of in-service injury or disease, the Veteran's service treatment records include a November 1965 enlistment examination report reflecting the following auditory thresholds converted from the American Standards Association (ASA) units to the current International Standards Organization (ISO) units:  15 decibels (db), 10 db, 10 db, and 5 db at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz, respectively.  (Testing was not performed at 3000 Hertz).  An October 1968 service discharge examination report reflects that the Veteran's auditory threshold was, at its highest, 5 decibels in the left ear from 500-3000 Hertz, using the current ISO units.  (See October 1968 service discharge examination report).  The Veteran's ears were evaluated as "normal" at service discharge.  On an accompanying Report of Medical History, the Veteran denied having had ear trouble.  

Notwithstanding the foregoing, further consideration is given to the Veteran's statements concerning in-service noise exposure.  The Veteran's service personnel records from his period of active military service in the United States Army reflect that his military occupational specialty was an ambulance orderly.  Thus, the Board finds that it has little reason to doubt the credibility of the Veteran's assertions of his exposure to acoustic trauma from having served alongside helicopters as part of his duties as an ambulance orderly, as he has alleged.  In-service noise exposure is thereby conceded.  38 U.S.C.A. § 1154(a) (West 2002).  In view of the foregoing, the Board finds that Shedden element number two (2), evidence of in-service injury or disease, has been met. 

Thus, the crux of the Veteran's claims for service connection for a bilateral hearing loss disability rests on Shedden element three (3), evidence of a nexus between this disability and his in-service acoustic trauma.  

There are several VA opinions that are against the claim.  At the close of a July 2011 VA audio examination, the VA examiner concluded that the test results were unreliable and were not to be used for rating purposes.  (See July 2011 VA Audio examination report).  Thus, the Board finds that the July 2011 VA audio examination report is not probative evidence in evaluating the Veteran's claim.  In a September 2011 opinion, a VA physician opined that the Veteran's bilateral hearing loss was not caused by or the result of military noise exposure or acoustical trauma.  The VA physician supported his opinion with a study published by the IOM.  The IOM panel concluded that evidence from laboratory studies in humans and animal was sufficient to conclude that the most pronounced effects of a given noise exposure on puretone thresholds were measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  The IOM panel also found that current science indicated that the '"understanding of the mechanisms and processes involved in the recovery from noise exposure suggest that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.'"  The IOM panel further concluded that "'The conclusion from review of the research in this area is that individual with previous noise-induced hearing loss than individuals without such pre-existing hearing loss.'" 

Thus, it was opinion of the September 2011 VA examiner that if hearing was normal at discharge, there was no evidence of hearing damage due to military noise exposure.  The VA examiner further maintained that any worsening of hearing from the time of discharge to the current was due to noise exposure between the time so discharge to the current time, even if a significant shift in hearing was found between entrance and exit audiometric testing, as supported by the literature.  (See September 2011 VA opinion).  This opinion is against the claim for service connection for a bilateral hearing loss disability and it is uncontroverted. 

The September 2011 VA examiner provided an adequate rationale based on medical research and literature for his negative nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  He reviewed the Veteran's service treatment records and addressed all theories advanced by him.  Accordingly, the Board has placed great probative weight on the conclusion of the September 2011 V A examiner.  Thus, in view of the September 2011 VA examiner's unfavorable opinion and in the absence of a favorable opinion that is supportive of the claim, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral hearing loss disability.  
In addition, as there is no evidence of sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from active military service in November 1968, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as sensorineural hearing loss, and service.  Walker, supra.  Evidence of record also includes the Veteran's testimony before the undersigned and his written statements asserting a continuity of bilateral hearing loss symptomatology since discharge. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms such as hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board finds that the Veteran's reported history of bilateral hearing loss since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While the Veteran stated that his bilateral hearing loss began in service, his October 1968 service discharge examination report from active military service reflects that he did not have hearing loss for VA compensation purposes or impaired hearing in accordance with Hensley.  He denied having had any ear, nose and throat trouble on an accompanying Report of Medical History.  Coupled together, the Board finds the Veteran's assertion of continuity of symptomatology of bilateral hearing loss since service discharge to lack credibility.

Consideration is also given to the Veteran's assertion that his bilateral hearing loss is related to his active service.  The Board readily acknowledges that Veteran is competent to report diminished or poor hearing in his ears.  However, there is no indication that the Veteran is competent to etiologically link any in-service symptoms of hearing loss to his diagnosed bilateral sensorineural hearing loss, which was not diagnosed until several decades after service discharge.  It is true that the Veteran worked as an ambulance orderly close to helicopters.  However, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim for service connection for a bilateral hearing loss disability is denied.


ORDER

An effective date earlier than April 18, 2012 for the grant of service connection for diabetes mellitus, type II, is denied. 

Service connection for a bilateral hearing loss disability is denied. 


REMAND

The Board finds that the claim for service connection for a skin disability, to include as due to herbicide exposure and diabetes mellitus, to include medications prescribed therefor, must be remanded for further substantive development prior to further appellate consideration; specifically, to obtain outstanding VA treatment records.

On an October 2011 statement to VA, the Veteran indicated that he had received treatment for his skin disability from the Saint Cloud, Minnesota VA Medical Center (VAMC) from 2001 until the present time.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in mid-October 2011).  While VA treatment records, dated from October 2003 to August 2013, are of record, to include those uploaded to the Veteran's Virtual VA and VBMS electronic claims files, reports from 2001 to October 2003 are absent.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  As the outstanding VA treatment records might contain relevant findings as to the etiology of the Veteran's skin disability  they must be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with either the Veteran's physical claims files or Virtual VA or VBMS electronic claims files copies of all treatment records for his skin disability from the St. Cloud, Minnesota VAMC from 2001 to October 2003.  If such efforts prove unsuccessful, documentation to that effect should be annotated in either the Veteran's physical claims files or his Virtual VA or VBMS electronic claims files.  The Veteran must also be provided with an opportunity to submit such reports.
   
2.  After undertaking any additional development deemed necessary, readjudicate the Veteran's claim for service connection for a skin disability, to include as due to herbicide exposure and diabetes mellitus, to include mediations prescribed therefor.  

If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


